Citation Nr: 1637545	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-14 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability.

4.  Entitlement to a rating higher than 10 percent for bilateral tinea pedis and onychomycosis.

5.  Entitlement to a compensable rating for Crohn's disease and irritable bowel syndrome (IBS).

6.  Entitlement to a disability rating in excess of 50 percent prior to August 5, 2015, and 70 percent from August 5, 2015, forward, for posttraumatic stress disorder (PTSD).  

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In May 2015, the Board reopened and remanded the Veteran's claim for service connection for a back disability; denied reopening the claims for service connection for the right and left knee disabilities and a respiratory disability; denied service connection for hypertension; denied a higher rating for tinea pedis and onychomycosis, a left wrist strain, and Crohn's disease and IBS; and remanded the claims for a higher rating for PTSD and entitlement to TDIU.  The Veteran appealed the issues of reopening the claims for service connection for the right and left knee disabilities and a respiratory disability, and a higher rating for tinea pedis and onychomycosis, and Crohn's disease and IBS to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In February 2016, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the February 2016 Court order.

In November 2015, the Board again remanded the claims for service connection for a back disability, a higher rating for PTSD and entitlement to TDIU for further development.  In January 2016, the RO granted service connection for a back disability; this issue is therefore no longer before the Board on appeal.  Also in the January 2016 decision, the RO granted a 70 percent disability rating for PTSD from August 5, 2015.  

The issues of service connection for the right and left knee disabilities and a respiratory disability; a higher rating for tinea pedis and onychomycosis, Crohn's disease and IBS, and PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision in April 2003, the RO denied the claims of service connection for a right knee disability and a left knee disability, and denied reopening the claim for service connection for a respiratory disability.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

2.  The additional evidence presented since the rating decision in April 2003 by the RO raises a reasonable possibility of substantiating the claims for a right knee disability, a left knee disability, and a respiratory disability.





CONCLUSIONS OF LAW

1.  The April 2003 RO decision, which denied service connection for a right knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the previously denied claim of service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The April 2003 RO decision, which denied service connection for a left knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

4.  The criteria for reopening the previously denied claim of service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

5.  The April 2003 RO decision, which denied service connection for a respiratory disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

6.  The criteria for reopening the previously denied claim of service connection for a respiratory disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As the Board is reopening the claims of service connection for a right knee disability, a left knee disability, and a respiratory disability, VCAA compliance as to these issues need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

II. Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a rating decision in April 2003, the RO denied service connection for a right knee disability and a left knee disability on grounds that there was no evidence that a right or left knee condition was incurred in or was caused by service.  The RO also denied reopening the claim for service connection for a respiratory disability in the April 2003 decision on the grounds that because although there is new evidence, it does not show that you have a current bronchitis disability that is related to your military service.  After the Veteran was notified of the determination and of his appellate rights by an April 2003 letter, he did not appeal the adverse determination.

As no new and material evidence pertinent to the claims was received by VA within one year from the date that the RO mailed notice of the adverse determinations to the Veteran, the rating decisions became final by operation of law on the evidence of record, except the claims may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  

The evidence previously considered that pertain to the claims consisted of the service treatment records, VA treatment records and an August 1970 VA examination.





Current Claim to Reopen and Additional Evidence

The current claim to reopen the previously denied claims for a right knee disability and a left knee disability and a respiratory disability was received by VA in April 2012. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claims for a right knee disability and a left knee disability and a respiratory disability consists, in part, of VA treatment records that contain treatment for the knees, an April 2012 statement from the Veteran and a VA examination dated May 2012 containing descriptions of the Veteran's inservice duties that he states contributed to his current right knee and left knee disabilities, and an August 2012 VA examination showing diagnoses of seasonal allergies as well as esophageal reflux and rhinitis with postnasal drip that the examiner stated may be the etiology of the Veteran's cough. 

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to material elements of the claims.  It demonstrates that the Veteran's current cough may be related to esophageal reflux and rhinitis, diagnoses which have not be previously considered to be related to service, and a detailed description of the Veteran's in-service activities that he claims may have caused his knee disabilities.  Such evidence was not previously of record at the time of the prior final denial.  Reopening the claims is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims of service connection for a right knee disability and a left knee disability and a respiratory disability is addressed further in the remand section.


ORDER

The application to reopen the claim of service connection for a right knee disability is granted and, to this extent only, the appeal is granted.

The application to reopen the claim of service connection for a left knee disability is granted and, to this extent only, the appeal is granted.

The application to reopen the claim of service connection for a respiratory disability is granted and, to this extent only, the appeal is granted.


REMAND

The Board finds that the claims for service connection for the right and left knee disabilities and a respiratory disability; a higher rating for tinea pedis and onychomycosis, Crohn's disease and IBS, and PTSD, and entitlement to TDIU should be remanded for additional development and consideration.

First, on remand, the RO will have an opportunity to adjudicate the reopened claim for the right and left knee disabilities and a respiratory disability on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

Second, although the Veteran was afforded VA examinations in connection to his claims for service connection for the right knee disability, left knee disability and a respiratory disability, no adequate opinions have been provided.  Regarding the May 2012 VA examination for the right and left knees, the conclusions reached were not adequately explained, nor was sufficient rationale provided for the opinion that the knees were not related to service.  The examiner merely listed the evidence considered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Regarding the August 2012 VA examination, the examiner pointed out that the Veteran did not currently have a diagnosis of bronchitis; however, he did have seasonal allergies, esophageal reflux, and rhinitis with postnasal drip.  The examiner noted that the esophageal reflux and rhinitis with postnasal drip may be the etiology of the cough, but did not provide an opinion regarding whether any of the diagnosed conditions were related to service, including the inservice treatment for coughing and diagnosed bronchitis and pneumonia.  In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary in the form of a VA examination and medical opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

In the February 2016 JMR, the parties agreed that the Board should determine whether separate disability ratings should be assigned for tinea pedis and onychomycosis.  Currently, the both disabilities are rated together under Diagnostic Codes 7813-7806 and assigned a 10 percent disability rating.  In order to properly determine whether separate ratings are warranted in this case, a VA examination is needed to determine the symptoms attributed to each disability.  

The Veteran was last afforded a VA examination for his service-connected Crohn's disease in September 2013, which was granted service connection based on aggravation by his service-connected PTSD.  Since then, the Veteran's PTSD has been granted a higher rating of 70 percent effective August 5, 2015 based on worsening symptoms.  As the Veteran's Crohn's disease is related to his PTSD and the evidence shows worsening of his PTSD symptoms, the evidence of record suggests his service-connected Crohn's disease may have increased in severity since the most recent VA examination in 2013.  Therefore, the Board finds that this claim should be remanded to afford the Veteran a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The issue of TDIU is considered intertwined with the issues of an increased rating for the Veteran's service-connected tinea pedis, onychomycosis, and Crohn's disease.  Additionally, the Veteran was afforded a VA examination regarding his claim for TDIU in August 2015.  In the January 2016 rating decision, the Veteran was granted service connection for lumbar strain and assigned a 20 percent disability rating, effective February 24, 2003.  The Veteran was also granted a higher 70 percent rating for his PTSD in the January 2016 rating decision.  Thus, the TDIU claim should be considered based on these new circumstances.   Furthermore, in a September 2015 VA opinion, a VA examiner described the impact of the Veteran's service-connected disabilities on his ability to work.  Although the examiner indicated whether the Veteran's particular disorders affected his ability to work, the rationale provided for these determinations was not adequate as the examiner did not address the Veteran's statements regarding the circumstances of his retirement from work, which he claims was due to his service-connected disabilities, particularly his PTSD symptoms.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  As such, the Board finds that the TDIU issue should be remanded.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the issue of TDIU being remanded in this appeal could have an impact on the outcome of the issue of a higher rating for PTSD, that issue is considered intertwined.  As such, the Board finds that the PTSD issue should be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed disabilities.  After securing the necessary releases, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Schedule the Veteran for a medical examination by an appropriate VA examiner who has not previously examined the Veteran to determine the etiology of his right knee disability, left knee disability and respiratory disability.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right knee disability, left knee disability and respiratory disability had its onset during, or is related to, active service.  The examiner must consider all the Veteran's diagnosed respiratory disabilities, including seasonal allergies, esophageal reflux and rhinitis with postnasal drip.

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and VA treatment records.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for an examination (or examinations, if deemed necessary) by an appropriate VA examiner to assess the current severity of the Veteran's service-connected tinea pedis, onychomycosis, and Crohn's disease.  The Veteran's claims file must be made available to the examiner for review.  Any indicated diagnostic tests and studies must be accomplished.

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's tinea pedis and onychomycosis and the severity of any and all manifestations found.  The examiner is asked to distinguish, to the extent possible, between symptomatology resulting from the Veteran's tinea pedis and symptomatology resulting from the Veteran's onychomycosis.  If it is medically impossible to distinguish among symptomatology resulting from the disabilities, the examiner should state this in the examination report.  Attention should be directed to the percentage of body area covered, the percentage of exposed body area covered (if any), and all medications taken.  All pertinent symptomatology and findings are to be reported in detail.  

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's Crohn's disease and the severity of any and all manifestations found.  The examiner should attempt to quantify, if possible, the degree of aggravation beyond the baseline level of disability that is due to PTSD.  All pertinent symptomatology and findings are to be reported in detail.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and VA treatment records.

The examination report must include a complete rationale for all opinions expressed.  

4.  After undertaking the above development and undertaking any necessary development that arises in the context of the TDIU claim, schedule the Veteran for a VA medical examination regarding entitlement to TDIU.  The file must be made available to and reviewed by the examiner.  

The examiner must opine, without regard to the Veteran's age or nonservice-connected disabilities, regarding the impact that his service-connected disabilities, either individually or in the aggregate, have on his ability to secure or follow a substantially gainful occupation.  The examiner must also provide examples on the type of employment the Veteran is able to hold.

A complete rationale for all opinions expressed and conclusions reached must be provided.

5.  Finally, readjudicate the appeal.  Consider whether separate evaluations are warranted for the Veteran's service-connected skin conditions.  

If any benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


